    Case 18-27254          Doc 16   Filed 10/17/18 Entered 10/17/18 23:28:28            Desc Imaged
                                    Certificate of Notice Page 1 of 3
Form ntchrgRq

                                 UNITED STATES BANKRUPTCY COURT
                                       Northern District of Illinois
                                            Eastern Division
                                            219 S Dearborn
                                               7th Floor
                                           Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 18−27254
                                                 Chapter: 7
                                         Judge: LaShonda A. Hunt

In Re:
   Steven Powers
   2814 E. 127th Street
   Chicago, IL 60633
Social Security No.:
   xxx−xx−5139
Employer's Tax I.D. No.:


                             NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                             219 South Dearborn, Courtroom 719, Chicago, IL 60604

                                      on November 7, 2018 at 10:00 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                       FOR THE COURT



Dated: October 15, 2018                                Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
     Case 18-27254               Doc 16         Filed 10/17/18 Entered 10/17/18 23:28:28                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Steven Powers                                                              Case No. : 18−27254
2814 E. 127th Street                                                       Chapter : 7
Chicago, IL 60633                                                          Judge :    LaShonda A. Hunt
SSN: xxx−xx−5139 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Certificate of Credit Counseling.

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 15, 2018                                                   Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
           Case 18-27254           Doc 16       Filed 10/17/18 Entered 10/17/18 23:28:28                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-27254-LAH
Steven Powers                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: tcollinsm                    Page 1 of 1                          Date Rcvd: Oct 15, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 17, 2018.
db             +Steven Powers,    2814 E. 127th Street,   Chicago, IL 60633-1114
27115389       +Cda/Pontiac,    Attn:Bankruptcy,   Po Box 213,    Streator, IL 61364-0213
27115390       +Cfoacu,   10231 South Western,    Chicago, IL 60643-1917
27115391       +Chase Card,    Attn: Correspondence Dept,    Po Box 15298,    Wilmington, DE 19850-5298
27115393       +Chicago Firefighters C,    6230 Central Ave,    Chicago, IL 60638-4544
27115394       +Citibank/The Home Depot,    Citicorp Cr Srvs/Centralized Bankruptcy,     Po Box 790040,
                 St Louis, MO 63179-0040
27115395       +Citicards Cbna,    Citicorp Credit Svc/Centralized Bankrupt,     Po Box 790040,
                 Saint Louis, MO 63179-0040
27115401       +Us Bank Home Mortgage,    Attn: Bankruptcy Department,     Po Box 5229,
                 Cincinnati, OH 45201-5229

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27115384       +E-mail/Text: ally@ebn.phinsolutions.com Oct 16 2018 01:40:35        Ally Financial,
                 Attn: Bankruptcy,    Po Box 380901,   Bloomington, MN 55438-0901
27115388       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 16 2018 01:45:26        Capital One,
                 Po Box 30253,   Salt Lake City, UT 84130-0253
27115397       +E-mail/PDF: pa_dc_claims@navient.com Oct 16 2018 01:44:01        Navient,   Attn: Claims Dept,
                 Po Box 9500,   Wilkes-Barr, PA 18773-9500
27115398       +E-mail/PDF: gecsedi@recoverycorp.com Oct 16 2018 01:43:53        Syncb/Toys ’R’ Us,
                 Po Box 965064,    Orlando, FL 32896-5064
27122145       +E-mail/PDF: gecsedi@recoverycorp.com Oct 16 2018 01:45:22        Synchrony Bank,
                 c/o PRA Receivables Management, LLC,     PO Box 41021,   Norfolk, VA 23541-1021
27115399       +E-mail/PDF: gecsedi@recoverycorp.com Oct 16 2018 01:43:53        Synchrony Bank/Amazon,
                 Attn: Bankruptcy,    Po Box 965060,   Orlando, FL 32896-5060
27115400       +E-mail/PDF: gecsedi@recoverycorp.com Oct 16 2018 01:43:53        Synchrony Bank/Sams,
                 Attn: Bankruptcy,    Po Box 965060,   Orlando, FL 32896-5060
27115402       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 16 2018 01:45:26
                 Worlds Foremost Bank N,    Attn: Bankruptcy,    4800 Nw 1st St,    Lincoln, NE 68521-4463
                                                                                               TOTAL: 8

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27115386          Cabelas WFB
27115387          Cap1/bstby
27115392          Chicago Fire Officers Assoc. CU,   6230 S. Central Avenue,   IL
27115396          Franciscan Alliance
27115385       ##+Bank Of America,    Nc4-105-03-14,  Po Box 26012,   Greensboro, NC 27420-6012
                                                                                              TOTALS: 4, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 17, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 15, 2018 at the address(es) listed below:
              Eric G Zelazny   on behalf of Debtor 1 Steven Powers Eric@lwslaw.com,
               zelaznyer79970@notify.bestcase.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Trustee R Scott Alsterda   rsalsterda@nixonpeabody.com, ralsterda@ecf.epiqsystems.com
                                                                                            TOTAL: 3
